     Case 3:19-cv-00725-BEN-MSB Document 14 Filed 08/03/20 PageID.279 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    PERIN PARABIA, an individual,                      Case No.: 3:19-cv-0725-BEN-MSB
12                                      Plaintiff,
                                                         ORDER GRANTING DEFENDANTS’
13    v.                                                 MOTION TO DISMISS
14    STATE BANK OF TEXAS, a Texas
                                                         [Dkt. Nos. 6, 8 and 13]
      state-chartered bank, as successor-in-
15
      interest to the original lender, CHAN
16    PATEL, an individual,
17                                   Defendants.
18
19         Filed in 2019, this case concerns the same core of operative facts as an older case
20   in this Court filed in 2014: State Bank of Texas v. Parabia, et al., Case No. 14-cv-3031-L
21   (DHB) (“the older case”). This new case attempts to collaterally attack the judgment
22   already entered against Plaintiff Perin Parabia and an order to sell real estate based on
23   that judgment. A stay prohibiting the sale of the property was lifted by the bankruptcy
24   court on August 21, 2019. This motion to dismiss (Dkt. No. 6) was filed on September 4,
25   2019, followed shortly by a motion to consolidate cases (Dkt. No. 8). On October 3,
26   2019, counsel for Parabia was granted leave to withdraw and Parabia has proceeded in
27   propria persona. Dkt. No. 12. The real property underlying this action was sold on
28   October 9, 2019.

                                                     1
                                                                                   3:19-cv-0725-BEN-MSB
     Case 3:19-cv-00725-BEN-MSB Document 14 Filed 08/03/20 PageID.280 Page 2 of 4



 1         In this case, Parabia has filed neither an opposition to the motion to dismiss nor
 2   anything else. On the other hand, in the older case, Parabia continues to actively resist
 3   post-judgment collection proceedings by, inter alia, unsuccessfully appealing a writ of
 4   possession to the Ninth Circuit in March 2020 and resisting a motion for sanctions in
 5   April 2020. As recently as July 28, 2020, the Clerk of Court issued a writ of execution
 6   against Parabia on the judgment in the older case.
 7         Judgment in the older case was entered in favor of the State Bank of Texas and
 8   against Parabia on September 15, 2017. After filing this case, Parabia unsuccessfully
 9   sought to vacate the judgment in the older case. That motion was denied on October 8,
10   2019. The time for appeal has passed and the judgment has become final.
11         Federal common law applies to the issue of whether judgment in the older case has
12   a res judicata effect on Parabia’s claims in the instant case. See Int’l Bd. of Teamsters v.
13   U.S. Dep’t of Transp., 861 F.3d 944, 955 (9th Cir. 2017). The doctrine of claim
14   preclusion (sometimes called res judicata) “prevents parties from raising issues that could
15   have been raised and decided in a prior action—even if they were not actually litigated.”
16   Lucky Brand Dungarees, Inc. v. Marcel Fashions Group, Inc., 140 S. Ct. 1589, 1595
17   (2020) (citations omitted). The effect of the earlier suit’s judgment is to “prevent[]
18   litigation of all grounds for, or defenses to, recovery that were previously available to the
19   parties, regardless of whether they were asserted or determined in the prior proceeding.”
20   Id. Suits involve the same claim when they “involve a common nucleus of operative
21   facts.” Id. (citations omitted); see also Media Rights Techs, Inc. v. Microsoft Corp., 922
22   F.3d 1014, 1020 (9th Cir. 2019) (same). Res judicata applies when there is: (i) an
23   identity of claims between the prior and subsequent actions; (ii) a final judgment on the
24   merits; and (iii) identity or privity between the parties. Media Rights Techs, 922 F.3d at
25   1020–21; In re Nat’l Collegiate Athletic Ass’n Athletic Grant-in-Aid Cap Antitrust Litig.,
26   958 F.3d 1239, 1255 (9th Cir. 2020).
27         There is clearly a final judgment on the merits in the older case, and this case has
28   the same parties as the older case. Thus, the second and third res judicata elements are
                                                   2
                                                                               3:19-cv-0725-BEN-MSB
     Case 3:19-cv-00725-BEN-MSB Document 14 Filed 08/03/20 PageID.281 Page 3 of 4



 1   met. As to the first element, as previously stated, the nucleus of operative facts is the
 2   same in both cases. The res judicata doctrine applies to “claims that were raised or could
 3   have been raised in” the older case. See NCAA, 958 F.3d at 1255 (emphasis added)
 4   (citation and quotation marks omitted). Because Parabia’s current claims are based on
 5   facts that were known to her while the older case has been pending, she could have raised
 6   those claims in the older case. Even though she may not have alleged claims in exactly
 7   the same terms in the newer case, because she could have alleged those claims, there is an
 8   identity of claims for purposes of the res judicata analysis. Claims for relief “may be the
 9   same for the purposes of claim preclusion if, among other things, a different judgment in
10   the second action would impair or destroy rights or interests established by the judgment
11   entered in the first action.” Lucky Brand Dungarees, 140 S. Ct. at 1595. This Court
12   therefore concludes that the first res judicata element is also met as to all the claims
13   alleged in Parabia’s newer Complaint.
14         Because all three of the res judicata elements are met, the res judicata doctrine bars
15   Parabia from re-litigating the claims alleged in the instant case. “Res judicata is not a
16   discretionary doctrine.” See Caprio v. Hartford Life Ins. Co., No. C 08-338 CW, 2008
17   WL 1766747, at *2 (N.D. Cal. Apr. 15, 2008) (citing Southern Ry. Co. v. Clift, 260 U.S.
18   316, 319 (1922) (noting that res judicata “supersedes discretion and compels judgment”)
19   (alteration in Caprio)); see also United States v. Miller, 822 F.2d 828, 832 (9th Cir. 1987)
20   (“The difference between the law of the case and res judicata is that ‘one directs
21   discretion, the other supersedes it and compels judgment.’” (quoting Southern Ry. Co. v.
22   Clift, 260 U.S. 316, 319 (1922))).
23         Parabia’s Complaint is dismissed for failure to state a claim upon which relief can
24   be granted because all the claims in the Complaint are barred by the res judicata effect of
25   the final judgment in the older case, 14-cv-3031-L (DHB). See Fed. R. Civ. P. 12(b)(6).
26         Because the disposition of Parabia’s claims in this case are dependent upon the
27   claims in and the outcome of 14-cv-3031-L (DHB), Parabia cannot cure the deficiencies
28   in the current Complaint. Therefore, this case is dismissed with prejudice.
                                                   3
                                                                                3:19-cv-0725-BEN-MSB
     Case 3:19-cv-00725-BEN-MSB Document 14 Filed 08/03/20 PageID.282 Page 4 of 4



 1                                      CONCLUSION
 2         The Motion to Dismiss filed September 4, 2019 (Dkt. No. 6) is hereby
 3   GRANTED. The Complaint and all other pending motions (Dkt. Nos. 8 and 13) are
 4   DISMISSED WITH PREJUDICE.
 5         IT IS SO ORDERED.
 6
 7   Date: August 3, 2020                       __________________________________
                                                HON. ROGER T. BENITEZ
 8
                                                United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               4
                                                                          3:19-cv-0725-BEN-MSB
